DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: Claim 1-7 are allowed.
Applicant’s arguments and/or remarks regarding currently amended independent claims 1 and 7, see current applicant’s remarks filed on 06/01/2022. The remarks are appearing to be persuasive and overcome the rejection.
However, upon further review and search, main Claims 1 and 7, which are similar in scope, and are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 7.  Specifically, referring to claim 1, Claim contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, “an image forming apparatus comprising: an image forming section that forms an image on a recording medium; an image reading section that reads the image formed on the recording medium; and a controlling section that controls hardware processor configured to control the image reading section, wherein the image reading section has: a light source that emits light onto an image surface formed on the recording medium; a sensor that detects the light and outputs a detection value to the hardware processor controlling section; a housing that accommodates the sensor and has an opening formed in a face opposite to the recording medium; and a dustproof glass that is provided in the opening of the housing, and wherein at the time of a compensation processing operation of the image reading section, the hardware processor controlling section detects dirt on the dustproof glass on the basis of the detection value acquired by the sensor when the light is emitted from the light source onto a reflective member for compensation that specularly reflects the light.”
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 7. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 7 as amended.
Main Claim 7, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 7 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 7. Claims 2-6, which depend from claims 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677